 1   Arasto Farsad, Esq. (SBN #273118)
     Nancy Weng, Esq. (SBN #251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: (408) 641-9966
 4   Fax: (408) 866-7334
     Email addresses: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com

 6   Attorneys for Debtor / debtor-in-possession

 7                              UNITED STATES BANKRUPTCY COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10
     In re:                                               Case No. 20-50469 SLJ
11                                                        Chapter 11

12   Mordechai Koka,                                      STATUS CONFERENCE STATEMENT

13                                                        Date: December 3, 2020
                                  Debtor.                 Time: 10:00 a.m.
14                                                        Place: Held via Tele / Video Conference
15                                                        JUDGE: HON. STEPHEN L. JOHNSON
16
17
18
19            TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED STATES
     TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA, ALL
20
     PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S): Now comes the
21
     Debtor / debtor-in-possession, MORDECHAI KOKA, by and through his counsel, Farsad Law
22
     Office, P.C., to provide the Court with the following updates since the last conference in this case
23
     on October 1, 2020.
24
25                              NEW DEVELOPMENTS IN CASE SINCE
                              PRIOR STATUS CONFERENCE OF 10-1-2020
26
              (Please see attached prior-filed Status Conference Statement, attached hereto as Exhibit 1
27
     for the Court's convenience).
28

Case: 20-50469       Doc# 100     Filed: 11/25/20     Entered: 11/25/20 12:39:10       Page 1 of
     STATUS CONFERENCE STATEMENT              11                                    Case No. 20-50569 SLJ
             1.      The Debtor has been filing monthly operating reports as they come due and is up to
 1
     date.
 2
             2. The Debtor entered into a settlement agreement with Dale and Melissa Gardner re: claim
 3   no. 7 and an order was entered approving said settlement by the Honorable Court on November 19,
 4   2020 (Docket No. 97).
 5           3. The Debtor also entered into a settlement agreement (stipulation) with Jeff and Amalia

 6   Hanna re: claim no. 9 and an order was entered by the Court on October 22, 2020 (Docket No. 91).
             4.      The Debtor intends to ask the Court for permission to sell 1702 Paru St., Alameda,
 7
     CA 94501 very soon. The Debtor is getting the property ready for sale now and should have on
 8
     the market by the end of the December 2020. Once that sale is completed, the Debtor should
 9
     have enough funds to pay off the Gardner settlement agreement as well all other claims /
10   creditors in the case.
11           5.      Timing for filing a Plan: The Debtor intends to file a combined chapter 11
12   disclosure statement and plan no later than February 15, 2020 as the settlement agreement with
     the Gardners requires an effective date payment of April 15, 2021
13
             6.      Debtor respectfully requests that the status conference be continued for 60-90
14
     days and the Debtor will likely take that date for tentative approval of the disclosure statement
15
     and plan (so long as the timing works out). The case is going well / as planned and the Debtor is
16   sincere in wanting to resolve all of his creditor claims via a confirmed Chapter 11 Plan.
17
18   Respectfully submitted,

19
     FARSAD LAW OFFICE, P.C.
20
     /s/ Nancy Weng
21   Nancy Weng
     Attorneys for Debtor
22
23
24
25
26
27
28

Case: 20-50469      Doc# 100      Filed: 11/25/20    Entered: 11/25/20 12:39:10 Page 2 of
     STATUS CONFERENCE STATEMENT
                                              11      -2-                      Case No. 20-50469 SLJ
                              EXHIBIT 1




Case: 20-50469   Doc# 100   Filed: 11/25/20   Entered: 11/25/20 12:39:10   Page 3 of
                                        11
 1   Arasto Farsad, Esq. (SBN #273118)
     Nancy Weng, Esq. (SBN #251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: (408) 641-9966
 4   Fax: (408) 866-7334
     Email addresses: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com

 6   Attorneys for Debtor / debtor-in-possession

 7                              UNITED STATES BANKRUPTCY COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION
10
     In re:                                               Case No. 20-50469 SLJ
11                                                        Chapter 11

12   Mordechai Koka,                                      STATUS CONFERENCE STATEMENT

13                                                        Date: October 1, 2020
                                  Debtor.                 Time: 10:00 a.m.
14                                                        Place: **Hearing to be conducted by
                                                          Telephone / Video Conference
15

16                                                        JUDGE: HON. STEPHEN L. JOHNSON

17

18

19
         TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED STATES
20
     TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA, ALL
21
     PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S): Now comes the
22   Debtor / debtor-in-possession herein, Mr. MORDECHAI KOKA,by and through his counsel of
23   record, Farsad Law Office, P.C., to provide the Court with the following updates since the last
24   conference in this case on August 6, 2020.
25
                               NEW DEVELOPMENTS IN CASE SINCE
26                            PRIOR STATUS CONFERENCE OF 8-6-2020

27            (Please see attached prior-filed Status Conference Statement, attached hereto as Exhibit 1

28   for the Court's convenience).

Case:
Case: 20-50469
      20-50469 Doc#
                  Doc# 81
                        100 Filed:
                               Filed:09/25/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                         11/25/2014:11:15
                                                                  12:39:10 Page
                                                                            Page1 4ofof7
    STATUS CONFERENCE STATEMENT             11                            Case No. 20-50469 SLJ
 1          1.     The Debtor has continued filing monthly operating reports as they come due. The
 2                 Debtor notes that the operating reports for the months of March and April of 2020
 3                 were amended in June at case docket numbers 52 and 53. The Debtor has filed his

 4                 July 2020 and August 2020 operating reports at case docket numbers 78 and 80.
            2.     The Debtor completed the sale of his real property located at 3190 Vichy Ave.,
 5
                   Napa, CA 94558 and the proceeds have been deposited into his counsel’s IOLTA
 6
                   account, where it shall remain until further court order.
 7
            3.     The Debtor is preparing the property at 1702 Paru St., Alameda, CA 94501 for
 8                 sale as well. It should be listed within the next 30 days per the Debtor’s employed
 9                 Realtor.
10          4.     In addition, the Debtor and creditors, Dale and Melissa Gardner (through their
                   respective counsels), have started BDRP with mediator, Mr. Michael Sweet.
11
                   Mediation is set for October 9, 2020. The Debtor is hoping to resolve the
12
                   adversary case / claim via mediation.
13
            5.     The Debtor has an objection to an untimely filed claim on calendar set for
14                 October 21, 2020, regarding the claim of creditors, Jeff and Amalia Hanna.
15          6.     The Debtor now respectfully requests that the Court continue the instant status
16                 conference to a date convenient for the Court, 60-120 days out.

17

18
     DATED: September 25, 2020          Respectfully submitted,
19
                                        By: /s/ Nancy Weng
20                                          ARASTO FARSAD (SBN: 273118)
                                            NANCY WENG (SBN: 251215)
21
                                            FARSAD LAW OFFICE, P.C.
22

23

24

25

26

27

28

Case:
Case: 20-50469
      20-50469 Doc#
                  Doc# 81
                        100 Filed:
                               Filed:09/25/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                         11/25/2014:11:15
                                                                  12:39:10 Page
                                                                            Page2 5ofof7
    STATUS CONFERENCE STATEMENT                  -2-                      Case No. 20-50469 SLJ
                                            11
                                   CERTIFICATE OF SERVICE
 1                                 **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case:
Case: 20-50469
      20-50469 Doc#
                  Doc# 81
                        100 Filed:
                               Filed:09/25/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                         11/25/2014:11:15
                                                                  12:39:10 Page
                                                                            Page3 6ofof7
    STATUS CONFERENCE STATEMENT                  -3-                      Case No. 20-50469 SLJ
                                            11
                               EXHIBIT 1



Case:
Case: 20-50469
      20-50469 Doc#
               Doc# 81
                    100 Filed:
                         Filed:09/25/20
                                11/25/20 Entered:
                                          Entered:09/25/20
                                                   11/25/2014:11:15
                                                            12:39:10 Page
                                                                      Page4 7ofof7
                                      11
 1   Arasto Farsad, Esq. (SBN # 273118)
     Nancy Weng, Esq. (SBN # 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: (408) 641-9966
 4   Fax: (408) 866-7334
     Email addresses: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com

 6   Attorneys for Debtor /
     debtor-in-possession
 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re:                                             Case No. 20-50469 SLJ
                                                        Chapter 11
12
     Mordechai Koka,                                    STATUS CONFERENCE STATEMENT
13
                                 Debtor.                Date: August 6, 2020
14                                                      Time: 10:00 a.m.
                                                        Place: Hearing will be conducted by
15                                                      Telephone or Video Conference
16
                                                        JUDGE: HON. STEPHEN L. JOHNSON
17

18

19

20       TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED STATES

21   TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA, ALL

22   PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S): Now comes the

23   Debtor / debtor-in-possession herein, MORDECHAI KOKA, by and through his counsel of
     record, Farsad Law Office, P.C., to provide the Court with the following case update(s) since the
24
     last Status Conference on May 7, 2020.
25

26                              NEW DEVELOPMENTS IN CASE SINCE
                              PRIOR STATUS CONFERENCE OF 5-7-2020
27         (Please see the attached prior-filed Status Conference Statement, attached hereto as
     Exhibit 1, for the Court's convenience).
28

Case:
Case: 20-50469
      20-50469 Doc#
                  Doc# 81
                        69
                        100 Filed:
                               Filed:09/25/20
                                    07/29/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                        07/29/20
                                                         11/25/2014:11:15
                                                                 18:07:02
                                                                  12:39:10 Page
                                                                            Page5 1 8ofof7
                                                                                        9
    STATUS CONFERENCE STATEMENT             11                            Case No. 20-50469 SLJ
            1.      The Debtor has been filing monthly operating reports as they come due.
 1
            2.      The Debtor filed a Motion to sell his real property located at 3190 Vichy Avenue,
 2
     Napa, CA 94558 which is set to be heard on August 5, 2020. If the Court approves / confirms the
 3
     sale, the estate should net approximately $210,000, that will be put in the Debtor’s counsel’s
 4   IOLTA account as it’ll be later provided to the Debtor’s creditor’s upon Plan confirmation.
 5          3.      The claims bar date in this case has run. The Debtor will be filing an objection to

 6   claim number 7 of Dale and Melissa Gardner. Dale and Melissa Gardner have also filed an
     adversary proceeding re: their claims of non-dischargeability. (AP Case # 20-05030, Gardner v.
 7
     Koka.) The Debtor has filed an Answer to the adversary complaint.
 8
            4.      The Debtor intends to ask the Court for permission to sell his real property located
 9
     at 1702 Paru Street, Alameda, CA 94501, as the Debtor and his employed Broker (Rick
10   Dahnken) are getting the property ready for sale. The sale of the above two properties should net
11   enough to pay all claims in the case.
12          5.      Once the objection to claim number 7 is resolved / settled, the Debtor intends to
     file a tentative Chapter 11 Disclosure Statement and Plan for Court approval.
13
            6.      The Debtor accordingly respectfully requests that the Court continue the status
14
     conference for 75-90 days from today to hopefully have further updates and possibly a
15
     Disclosure Statement and Plan.
16

17

18   DATED: July 29, 2020                Respectfully submitted,

19                                       By: /s/ Nancy Weng
                                             ARASTO FARSAD (SBN: 273118)
20                                           NANCY WENG (SBN: 251215)
                                             FARSAD LAW OFFICE, P.C.
21

22

23

24

25

26

27

28

Case:
Case: 20-50469
      20-50469 Doc#
                  Doc# 81
                        69
                        100 Filed:
                               Filed:09/25/20
                                    07/29/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                        07/29/20
                                                         11/25/2014:11:15
                                                                 18:07:02
                                                                  12:39:10 Page
                                                                            Page6 2 9ofof7
                                                                                        9
    STATUS CONFERENCE STATEMENT                  -2-                      Case No. 20-50469 SLJ
                                            11
                                    CERTIFICATE OF SERVICE
  1                                 **No Mail Service Required**
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case:
Case: 20-50469
      20-50469 Doc#Doc# 100
                         69 Filed:
                         81    Filed:09/25/20
                                     07/29/20
                                      11/25/20 Entered:
                                                Entered:09/25/20
                                                        07/29/20
                                                         11/25/2014:11:15
                                                                 18:07:02
                                                                  12:39:10 Page
                                                                            Page7 910
                                                                                    of of
                                                                                       9
                                                                                       7
     STATUS CONFERENCE STATEMENT                 -3-                      Case No. 20-50469 SLJ
                                            11
 1                                 CERTIFICATE OF SERVICE
                                   **No Mail Service Required**
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 20-50469    Doc# 100    Filed: 11/25/20   Entered: 11/25/20 12:39:10 Page 11 of
     STATUS CONFERENCE STATEMENT
                                           11    -3-                      Case No. 20-50469 SLJ
